Mr. Justice Hutchison
delivered the opinion of the court.
Certain acknowledged natural children were decreed to be the sole and universal heirs of Pilar Calderón Ortega who died “single and intestate.”
These heirs as vendors in a deed of conveyance solemnly state that the only property left by their deceased mother is the tract subject of such sale, acquired by a certain deed executed before the same notary wherein Pilar Calderón Ortega was mistakenly described as a widow, the fact being that she had been always single. The notary who drew both deeds certifies in the latter instrument that in his judgment the parties have the necessary legal capacity for the execution of the deed, and at the end thereof, without any suggestions of qualification or limitation, further certifies to the contents.
Record of the decree of heirship was refused, in so far as the property described in the deed last above mentioned *340is concerned, “because the said property appears of record in the name of Pilar Calderón Ortega, a widow, according to tlie registry, a person different from the deceased Pilar' Calderón Ortega, whose- status ivas single according to the documents presented. ’ ’
The deed was likewise rejected because the property Conveyed appeared of record in the name of “Pilar Calde-rón Ortega, a different person than the vendors. ’ ’
■ The property is not, as claimed by the registrar, of record in the name of a person necessarily not the mother of appellants. The property is situate in the municipality of Morovis and of record in the name and double surname of the mother of appellants. The mere fact that Pilar Calde-rón Ortega, on acquiring the property, gave her civil status as that of a widow, does not duplicate her individual identity nor create any new legal entity. A woman may be a de facto widow and yet, in the technical eye of the law, not “a married woman whose husband is dead.” To illustrate, as pointed out by Bouvier, vol 2, page 1228:
“A woman surviving a man to whom she has been married biit with regal'd to whom she had obtained a declaration of nullity of marriage is not a widow; 53 L. J. Ch. 239.”
But the mere fact that such a woman, unlearned in the law, had accepted a deed transferring property to her as a widow, could hardly be held to invalidate a subsequent’ conveyance by her as unmarried, or as a-single woman, or as a spinster.
In the case at bar, Pilar Calderón Ortega, mother of vendors,. died in Morovis, where the property of record in the name of Pilar Calderón Ortega, widow, is located. Vendors as the heirs of Pilar Calderón Ortega “are a continuation of the legal personality of their ancestor.” Lopez v. Registrar, 29 P. R. R. 1. Both vendee and vendors are residents of Morovis. The property itself is valued at $200 and it may be that the purchaser, knowing the facts, *341would prefer to have a title recorded with, a curable defect rather than be put to the trouble and expense of causing •tbe earlier entry to speak the truth.
_ Our local law of evidence, section 102, subdivision 25, in full harmony with the well recognized general rule, in- ■ eludes among the disputable presumptions there enumerated that of “identity of person from identity of name.”
All things considered, and in the absence of any possible prejudice to third parties, it is reasonably safe to assume that Pilar Calderón Ortega, widow, and Pilar Calderón Ortega, mother of appellants, are one and the same person. If the fact be otherwise, then the mention of a curable defect covering any misrepresentation in this regard ivould be no- . tice to all the world of any outstanding rights in the widow, if any, or in her supposititious successors in interest.
See also Rodriguez v. Registrar, 29 P. R. R. 829.
The ruling appealed from must be reversed and record of the documents ordered, subject to a curable defect in identification of the predecessor in interest of vendors as the record owner.

Reversed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Franco Soto concurred.